
	

116 S2003 IS: Suicide Prevention by Eliminating Excessive Digits Act of 2019
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2003
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2019
			Mr. Manchin (for himself, Mr. Boozman, Mr. Tester, Mr. Cramer, Mr. Blumenthal, and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require the Federal Communications Commission to designate a 3-digit dialing code for veterans
			 in crisis.
	
	
 1.Short titleThis Act may be cited as the Suicide Prevention by Eliminating Excessive Digits Act of 2019 or the SPEED Act. 2.Designation of 3-digit dialing code for veterans in crisis (a)DefinitionsIn this section—
 (1)the term Commission means the Federal Communications Commission; and (2)the term covered dialing code means a simple, easy-to-remember, 3-digit dialing code.
 (b)DesignationAs soon as practicable after the date of enactment of this Act, the Commission, in consultation with the Assistant Secretary for Mental Health and Substance Use and the Secretary of Veterans Affairs, shall designate a covered dialing code that veterans may use to reach a national suicide prevention and mental health crisis hotline system, which system may be—
 (1)the Veterans Crisis Line; (2)the National Suicide Prevention Lifeline; or
 (3)another hotline. (c)Incorporation of study findings (1)In generalIn designating a covered dialing code under subsection (b), the Commission shall incorporate the findings of the study conducted under section 3(a) of the National Suicide Hotline Improvement Act of 2018 (Public Law 115–233; 132 Stat. 2424).
 (2)Prioritizing implementation speedNothing in paragraph (1) shall be construed to authorize the Commission to delay the designation of a covered dialing code under subsection (b) until after the Commission submits the report under section 3(b) of the National Suicide Hotline Improvement Act of 2018 (Public Law 115–233; 132 Stat. 2424).
